USDC IN/ND case 3:20-cv-00599-RLM-MGG document 13 filed 10/30/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ELMER D. CHARLES, JR., also
 known as
 ANASTAISA RENEE.,

             Plaintiff,

                   v.                      CAUSE NO. 3:20-CV-599-RLM -MGG

 RON NEAL,

             Defendant.

                                 OPINION AND ORDER

      Elmer D. Charles, Jr., also known as Anastasia Renee, an inmate

proceeding without a lawyer, filed an amended complaint under 42 U.S.C. §

1983. The court must screen the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A. “A document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Ms. Renee, an inmate at Indiana State Prison, alleges that she was born a

male but identifies as a female.1 She alleges that she was granted a gender

marker change in state court in September 2019. She claims that Warden Ron



      Out of respect to Ms. Renee, the court uses her preferred name and female
      1

pronouns when referring to her in this opinion.
USDC IN/ND case 3:20-cv-00599-RLM-MGG document 13 filed 10/30/20 page 2 of 4


Neal nevertheless refuses to recognize her gender change or permit staff to

address her as a female, refuses to permit her to wear women’s clothing and

makeup, and has denied her request to be transferred to a women’s prison. She

alleges   that   this   constitutes   deliberate   indifference   to   her   need   for

accommodations as a transgender inmate. She seeks both monetary damages

and injunctive relief related to these accommodations.

      Gender dysphoria is “an acute form of mental distress stemming from

strong feelings of incongruity between one’s anatomy and one’s gender identity.”

Campbell v. Kallas, 936 F.3d 536, 538 (7th Cir. 2019); see also Meriweather v.

Faulkner, 821 F.2d 408, 411-412 (7th Cir. 1987). It is recognized as psychiatric

disorder by the American Psychiatric Association’s Diagnostic and Statistical

Manual of Mental Disorders, and constitutes a serious medical need for purposes

of the Eighth Amendment. Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018);

Fields v. Smith, 653 F.3d 550, 553 (7th Cir. 2011). “The accepted standards of

care [for gender dysphoria] dictate a gradual approach to treatment beginning

with psychotherapy and real life experience living as the opposite gender.” Fields

v. Smith, 653 F.3d at 553-554. For a number of individuals, this treatment may

be effective in controlling feelings of dysphoria. Id. For others with a more severe

form of the disorder, hormone therapy or gender reassignment surgery may be

necessary. Id.

      Ms. Renee alleges that she is a transgender inmate who identifies as a

female, but Warden Neal won’t recognize her as a female, permit staff to use

female pronouns when addressing her, or allow her to transfer to a women’s



                                          2
USDC IN/ND case 3:20-cv-00599-RLM-MGG document 13 filed 10/30/20 page 3 of 4


prison so that she doesn’t have to shower and use the restroom with male

inmates. She alleges that this is causing her significant emotional distress.

Giving her the inferences to which she is entitled at this stage, she has alleged a

plausible Eighth Amendment claim against Warden Neal.

      She also alleges that she’s being denied the opportunity to wear makeup

and order women’s hygiene items at the male prison where she is housed, which

she claims violates her right to free expression under the First Amendment. She

already asserted those same allegations in an earlier-filed case filed against

Warden Neal. See Renee v. Neal, 3:18-cv-592-RLM (N.D. Ind. filed Aug. 6, 2018).

It is considered “malicious” to assert duplicative claims against the same

defendant in multiple lawsuits. See 28 U.S.C. § 1915A; Lindell v. McCallum, 352

F.3d 1107, 1109 (7th Cir. 2003) (suit is “malicious” for purposes of 28 U.S.C. §

1915 if it is “intended to harass” or otherwise abusive of the judicial process);

Pittman v. Moore, 980 F.2d 994, 994-995 (5th Cir. 1993) (holding that it is

malicious for a plaintiff with in forma pauperis status to file a lawsuit that

duplicates allegations of another pending lawsuit brought by the same plaintiff);

see also Serlin v. Arthur Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993) (holding

that “a federal suit may be dismissed for reasons of wise judicial administration”

when it duplicates claims in another pending lawsuit). She won’t be permitted to

proceed on that claim in this case.

      For these reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against Warden Neal under the

Eighth Amendment in his personal capacity for monetary damages for refusing



                                        3
USDC IN/ND case 3:20-cv-00599-RLM-MGG document 13 filed 10/30/20 page 4 of 4


to recognize her as a female and denying her request to be transferred to a

women’s prison even though she identifies as a female, and in his official capacity

for permanent injunctive relief related to her need for these accommodations;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk to send a Waiver of Service request to (and if

necessary, the United States Marshals Service to serve process on) Warden Neal,

along with a copy of this order and the amended complaint (ECF 10), pursuant

to 28 U.S.C. § 1915(d);

      (4) ORDERS the Indiana Department of Correction to provide the United

States Marshal Service with the full name, date of birth, social security number,

last employment date, work location, and last known home address of any

defendant who does not waive service, to the extent such information is

available; and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Warden Neal

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to

proceed in this screening order.

      SO ORDERED on October 30, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
